Citation Nr: 1414110	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-14 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with secondary generalized anxiety disorder.

2.  Entitlement to service connection for alcohol dependence as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran had active duty with the Army National Guard from February 1988 to April 1988, inactive duty for training from April 1988 to June 1989, active duty from June 1989 to August 1989, inactive duty for training from August 1989 to March 1990, and active duty from March 1990 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Regional Office (RO) of the Department of the Veterans Affairs (VA) in Lincoln, Nebraska.

In February 2012, the Board issued a decision wherein it denied entitlement to an initial evaluation in excess of 30 percent for PTSD.  The Veteran appealed the Board's February 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court) and the Court issued an October 2013 Memorandum Decision that vacated the Board's decision that denied an initial evaluation in excess of 30 percent for PTSD and remanded the matter for actions consistent with the Memorandum Decision.  The case has since been returned to the Board for review.

In the October 2013 Memorandum Decision, the Court found that the record reasonably raised the claim of service connection for alcohol dependence secondary to, or as a symptom of, service-connected PTSD, and the Board will have to consider whether the reasonably raised claim for alcohol dependence as secondary to or as a symptom of PTSD affects the Veteran's current PTSD evaluation.  That matter has not yet been developed or adjudicated by the RO, but it is inextricably intertwined with the claim of entitlement to an increased initial evaluation for PTSD.  Further actions as set forth below are needed to permit the Board to address fully the matter(s) on appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.



REMAND

As discussed above, the Court found that the record reasonably raised a claim of service connection for alcohol dependence as secondary to, or as a symptom of service-connected PTSD.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (finding that 38 U.S.C.A. § 1110 does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability).  In this regard, a private psychologist who evaluated the Veteran in December 2003 characterized the Veteran's alcohol abuse and dependence as an "externalizing form[ ] of PTSD."  Thus, the issue of an increased initial rating for PTSD is inextricably intertwined with the referred claim for entitlement to service connection for alcohol dependence as secondary to service-connected PTSD, and must also be remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Undertake any actions necessary to comply with the VA's duty to notify the Veteran of the evidence and information needed to substantiate his claim for service connection for alcohol dependence as secondary to service-connected PTSD.

2.  Obtain any updated VA treatment records from the VA Nebraska-Western Iowa Health Care System (NWIHS) in Lincoln, Nebraska, and any associated outpatient clinics dated from July 2011 to the present.  All records and/or responses received should be associated with the claims file.

3.  Thereafter, afford the Veteran a VA psychological or psychiatric examination for the purpose of evaluating the nature and severity of his service-connected PTSD and the relationship, if any, between his PTSD and alcohol dependence.  The Veteran's claims folder should be made available to the examiner.

The examination should include a detailed review of the Veteran's psychological or psychiatric history and current complaints, as well as a comprehensive mental status evaluation and any and all indicated diagnostic testing.

The examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol dependence is part and parcel of his service-connected PTSD or is otherwise secondary to PTSD (either proximately due to, or chronically aggravated by  the Veteran's PTSD).

Aggravation is defined as a worsening of the underlying disability beyond its natural progression.

A complete rationale for all opinions expressed should be provided.  

4.  Initially adjudicate the issue of the Veteran's entitlement to service connection for alcohol dependence as secondary to service-connected PTSD.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and his representative.  If the benefit sought is not granted, the issue should be forwarded to the Board only if an appeal is timely completed.

5.  After completing the above development, and any other development deemed necessary, readjudicate the issue of entitlement to a higher initial rating for PTSD taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

